CRAVEN, Circuit Judge:
May a United States District Judge compel one of the States of the Union to restructure its internal government for the purpose of achieving racial balance in the assignment of pupils to the public schools? We think not, absent invidious discrimination in the establishment or maintenance of local governmental units, and accordingly reverse.
This is a new aspect of an old school case begun in 1961.1 Neither the parties to this appeal nor the numerous amici permitted to file briefs question the duty of the Richmond School Board to achieve a unitary school system. Brown v. Board of Education (Brown I), 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. *1061873 (1954); Brown v. Board of Education (Brown II), 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955). Green v. School Board of New Kent County, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968). Indeed, it is virtually conceded and established beyond question that, albeit belatedly, Richmond has at this juncture done all it can do to disestablish to the maximum extent possible2 the formerly state-imposed dual school system within its municipal boundary.
What is presented on appeal is whether the district court may compel joinder with Richmond’s unitary school system two other school districts (also unitary) in order to achieve a greater degree of integration and racial balance. The district judge felt compelled to order consolidation of the three school units partly because of his concern with what seemed to him an unfortunate racial balance in the three separate systems and partly because he felt this racial balance was the result of invidious state action. In his concern for effective implementation of the Fourteenth Amendment he failed to sufficiently consider, we think, a fundamental principle of federalism incorporated in the Tenth Amendment and failed to consider that Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed. 2d 554 (1971), established limitations on his power to fashion remedies in school cases.
I.
The current phase of the case began on March 10, 1970. On that date the black plaintiffs filed a motion for further relief, and on March 19, 1970, in response to inquiry by the court, the Richmond School Board filed a statement to the effect that “they had been advised that the public schools of the City of Richmond are not being operated as unitary schools in accordance with the most recent enunciations of the Supreme Court of the United States.” The board thus conceded that its previously implemented plan of integration, largely based on freedom of choice, which plan had been approved by the district court on March 30, 1966, was insufficient under Green v. School Board of New Kent County, supra, to constitute a unitary school system. The school board waived a hearing and further advised the court that it had “requested the Department of Health, Education and Welfare to make a study and recommendation as to a plan which would insure the operation of the unitary school system in compliance with the decisions of the United States Supreme Court” said plan to be ready by May 1, 1970. On June 26, 1970, the court rejected the proposed HEW plan and granted leave to the Richmond School Board to submit another plan if they so desired. That plan was filed on July 23, 1970, and a hearing on its adequacy was conducted on August 7, 1970. Because of the imminence of the beginning of the school year 1970-71, the court approved this second plan purely on an interim basis. After several additional hearings, another plan, designated Plan III, was approved in April 1971 for the school year 1971-72. The Richmond city schools are currently operating under this plan. In Bradley v. School Board of the City of Richmond, 325 F.Supp. 828, 835 (1971), the district judge, having carefully compared the three proposed plans, plus a fourth one, called the Foster Plan, concluded that Plan III, if successfully implemented, would eliminate “the racial identifiability of each facility to the extent feasible within the City of Richmond.” The court added that “this is the extent, under current law, of the affirmative obligation governing use of its [school board] available powers: ff
Meanwhile, administrators of the Richmond school system were having second thoughts, prompted perhaps by a *1062colloquy between court and counsel having to do with possible consolidation of the Richmond school system with the adjoining school systems of Chesterfield County and Henrico County. Under the approved Plan III it was projected that the percentage of whites in high schools would range from 21 percent to 57 percent and the percentage of blacks from 43 percent to 79 percent, that the range in middle schools would be 19 percent to 61 percent whites and 39 percent to 81 percent black, and the elementary range would be from 20 percent to 66 percent white and from 34 percent to 80 percent black. Such arithmetic pointed up the obvious: that if the heavily white school population of the adjoining counties could be combined with the majority black school population of Richmond a “better” racial mix would result. Thus, on November 4, 1970, the city filed a “motion to compel joinder of parties needed for just adjudication under Rule 19.” The court allowed the motion and the filing of an amended complaint directed toward relief against these new respondents: the Board of Supervisors of Chesterfield County, the Board of Supervisors of Henrico County, the School Board of Chesterfield County, the School Board of Henrico County, the State Board of Education, and the Superintendent of Public Instruction. On January 10, 1972, came judgment: all defendants, including the State Board of Education, the State Superintendent of Public Instruction, the school boards of the two counties and the city, the boards of supervisors of the two counties, and the City Council of the city, were enjoined to create a single school division composed of the city and the two counties. In great detail, set out on some seven pages, methods and procedures for effecting consolidation were specified to be completed within time limitations. It is from this injunction that the state and county defendants prosecute this appeal.
II.
Were we to sustain this injunctive decree, the result would be one of the largest school districts in America. In the fall of 1970 the Richmond school district had 47,824 pupils and was the third largest school district in Virginia. The Henrico school division had 34,080 and was the fifth largest in Virginia, and the Chesterfield school district had 24,069 pupils and was the twelfth largest in Virginia. Richmond has a geographical area of 63 square miles, Hen-rico 244 square miles, and Chesterfield 445 square miles. The mandated school consolidation would thus create a district containing over 750 square miles and in excess of 100,000 pupils. In the fall of 1970 there were only 28 school districts in the entire United States containing 100,000 or more pupils, approximately 0.2 percent of all school districts in the nation. Presently in Virginia there is only one school district (Fairfax County) containing more than 100,000 pupils. The second largest is Norfolk with 55,739 pupils, and, as stated, Richmond is third with 47,824 pupils.
For the school year 1970-71, the Richmond City School Board operated 57 schools, and the racial composition of the pupil population was approximately 64 percent black and 36 percent white. Henrico operated 43 schools, and the racial composition was approximately 92 percent white and eight percent black. Chesterfield operated 28 schools, and the racial composition was approximately 91 percent white and nine percent black.
Beginning at page 186 of his opinion, 338 F.Supp. 67, the district judge sets out in some detail the theory advanced by various witnesses of a “viable racial mix.”3 In order to effect such a mix, the court approved, subject to trial and error, a lottery program similar to the national draft.
Under the lottery program developed by the Richmond officials, *1063whether a child is among those normally assigned to the school in his attendance zone who would be transported elsewhere is determined by birth date. A single birthday or 366 might be picked out of a hat. Then, starting with the first picked and taking all born subsequently, or following the list of 366 in order drawn, sufficient pupils are chosen to meet the quota of those to be transported out. After the child’s status is determined according to the lottery, he would remain with his fellows during his tenure at each level of school. A new lottery would be conducted for him as he moved into middle school and later into high school.
Bradley, at 187.
In his concern to achieve a “viable racial mix,” the district court did not rule out the possibility of joining additional counties,, e.g., Hanover County (Bradley, at 193), and indeed ventured the opinion that “due to the sparsity of population in some of the adjoining counties, the task will not be difficult.” Bradley, at 192.
It is not clear from the district court’s decision the weight given to the testimony of various witnesses. Some importance, however, undoubtedly attaches to the testimony of Dr. Pettigrew adopted in part by the court below.4
To achieve “integration”, in Dr. Pettigrew’s terms one must have the “mix plus positive inter-action, as we would want to say, between whites and blacks.” Current research indicates that in order to achieve these benefits there is an optimum racial composition which should be sought in each school. Dr. Pettigrew placed this at from 20 to 40% black occupancy. These figures are not at all hard and fast barriers, but merely indicate to the racial composition range in which inter-action of a positive sort is the more likely to occur. Social science is not such an exact science that the success or failure of integration depends upon a few percentage points. The low level of 20% fixes the general area below which the black component takes on the character of a token presence. Where only a few black students are in the particular school, there simply are insufficient numbers for them to be represented in most areas of school activities. Such participation would be crucial to the success of integration. The high level of 40% is linked not to the likely behavior of the students so much as it is to the behavior of their parents. When the black population in a school rises substantially above 40%, it has been Dr. Pettigrew’s experience that white students tend to disappear from the school entirely at a rapid rate, and the Court so finds. This is only possible, of course, when alternative facilities exist with a lesser black proportion where the white pupils can be enrolled. The upper limit, then, relates to stability.
Bradley, at 194.
The district court concluded (Bradley, at 185) that “taking the three jurisdictions together,” (Chesterfield, Henrico, Richmond) over the past ten years “the racial proportions have remained quite constant, at about 67% white and 33% black.” The court stated that he rejected the notion that a goal of placing 20 to 40 percent black students in each school could be characterized as the imposition of a fixed racial quota,5 but did *1064note that “if the goal were achieved, Negroes would be in a minority in each school.” Bradley, at 186. He emphasized that this corresponded to the demographic pattern of the units combined, and, indeed, corresponded to the racial balance of the nation as a whole. However, in discussing the Richmond Metropolitan School Plan, the district court also emphasized the fact that without consolidation, very few pupils in the city or the counties would attend schools whose racial mix corresponded to that considered “viable” by Dr. Pettigrew, while with consolidation under the proposed plan,
97% of the black students in the area would attend schools in the range of 20-40% black; the remainder would be in 15-20% black schools. Under that plan 92.5% of the white students in the area would be in schools of the optimum mix determined by Dr. Petti-grew, and 7.5% would be in schools with a 15-20% black enrollment.
Bradley, at 195.
The desire of the district judge to achieve such a racial mix is quite understandable since the evidence seemed to indicate its workability in practice. But we think the adoption of the Richmond Metropolitan Plan in toto by the district court, viewed in the light of the stated reasons for its adoption, is the equivalent, despite disclaimer, of the imposition of a fixed racial quota. The Constitution imposes no such requirement, and imposition as a matter of substantive constitutional right of any particular degree of racial balance is beyond the power of a district court. Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. at 24, 91 S.Ct. 1267; Spencer v. Kugler, 326 F.Supp. 1235 (D.N.J.1971), aff’d mem. 404 U.S. 1027, 92 S.Ct. 707, 30 L.Ed.2d 723 (1972).
III.
The boundaries of the three school districts, Richmond, Chesterfield and Henrico, have always been (for more than 100 years) coterminous with the political subdivision of the City of Richmond, the County of Chesterfield and the County of Henrico. The boundaries have never been changed except as occasioned by annexation of land within the two counties caused by the. expansion and growth of the City of Richmond. The most recent annexation has resulted in adding to the school population of Richmond 10,240 pupils, of which approximately 9,867 are white.6 It is not contended by any of the parties or by amici that the establishment of the school district lines more than 100 years ago was invidiously motivated. We have searched the 325-page opinion of the district court in vain for the slightest scintilla of evidence that the boundary lines of the three local governmental units have been maintained either long ago or recently for the purpose of perpetuating racial discrimination in the public schools. As the brief of the United States points out, to the extent, if at all, there are district court findings of inter-district discrimination, they are delineated with such a “broad brush” as to make “it difficult on review to say precisely what the violation, if any, was.” We agree with the position of the Unit*1065ed States that “this is not primarily a case about segregation required by law, because state law has never required segregation as between Richmond and the neighboring school systems.”
With the discontinuance, at the instigation of HEW, of Chesterfield County’s participation in the Matoaca Laboratory School, every black child in Chesterfield County attends a racially desegregated facility, and the school system is unitary. As early as 1969, HEW was satisfied that Henrico County was operating a unitary nonracial school system, and by June 30, 1971, with the elimination of the racial identifiability of the Central Garden School, Henrico County complied in all respects with the suggestions of HEW. It is thus established that in each of the three school districts the formerly dual system of schools has been disestablished and effectively replaced with a unitary school system within which no child is excluded from any school by reason of his race. The issue, also as urged by the United States, is whether the maintenance of three separate unitary school divisions constitutes invidious racial discrimination in violation of the Fourteenth Amendment.
It is urged upon us that within the City of Richmond there has been state (also federal) action tending to perpetuate apartheid of the races in ghetto patterns throughout the city, and that there has been state action within the adjoining counties also tending to restrict and control the housing location of black residents. We think such findings are not clearly erroneous, and accept them. Just as all three units formerly operated dual school systems, so likewise all three are found by the district court to have in the past discriminated against blacks with respect to places and opportunity for residence. But neither the record nor the opinion of the district court even suggests that there was ever joint interaction between any two of the units involved (or by higher state officers) for the purpose of keeping one unit relatively white by confining blacks to another. What the district court seems to have found, though this is not clear, is that there has been in the past action by the counties which had a tendency to keep blacks within the boundaries of the City of Richmond and excluded them from the counties. In arriving at this conclusion, the district court seemed to place great reliance on the selection of new school construction sites over the years, racially restrictive covenants in deeds, the nonparticipation of the counties in federally assisted low income housing, and testimony concerning private acts of discrimination in the sale of housing. If the district court’s theory was that the counties were thus keeping blacks in Richmond schools while allowing whites to flee to relatively white sanctuaries, the facts do not support this theory.
It is significant that of the 34,000 pupils enrolled in Henrico County schools for the school year 1970-71 only 2,035 (5.9 percent) , had transferred from the Richmond city schools to the Henrico County schools during the preceding decade, and of this number 532 (26 percent) were black. Of the more than 2.500 pupils listed by the Richmond School Board as “missing” from the Richmond city schools for the 1970-71 school year, only 145 enrolled in Henrico County schools that school year, and of this number 36 (25 percent) were black.
Of the 20,676 Chesterfield children enrolled in Chesterfield County schools for the year 1970-71, only 1,335 had transferred from the Richmond city schools during the preceding 12 years. Except for 36, all were white. But, significantly, only 6.46 percent of the entire Chesterfield school population ever attended Richmond schools.
The Richmond white school population decreased from 17,203 in 1970-71 to 13.500 in 1971-72 — a net loss of 3,703. But these white students did not move to Chesterfield or Henrico Counties. For both counties show a net white enrollment loss for the same period, Chesterfield down 208 white pupils and Hen-rico 366.
*1066If we assume state action to keep blacks confined to Richmond, and none appears, it is evident that such action has failed to achieve its assumed invidious purpose. Richmond schools may be getting blacker, but so also are the schools of Henrico, and the trend may soon reach to Chesterfield. If the district court’s conclusion was that, regardless-of the effect on the schools in the City of Richmond, the counties’ action kept blacks who lived in Richmond from moving to the counties, thereby perpetuating segregation in the public schools in the counties and thus denying to the plaintiffs the equal protection of the laws, we think that this conclusion is not supported by substantial evidence.
We agree that there has been some inaction, (e.g., nonparticipation in construction of low income housing) by the counties here which may have restricted the access of blacks to residences in these counties. If we assume invidious purpose, and none is established, it is possible to draw an inference of cause and effect if one ignores the possibility that in a heavily white county much of such housing would likely be occupied by low income whites. School construction site selection would seem to have little relevance to city-county movement by blacks, since, until recently, blacks who moved to the county would still have had to go to segregated schools. Thus the choice of whether to move or not would not have been influenced by the location of schools in ■ the counties or the city. Former FHA policies and the use of racially restrictive covenants have doubtless had an impact on residential housing patterns within the city and the counties. The record does not establish whether or not Richmond’s restrictive use of such tools of discrimination has been greater or less than that of the counties. We are thus unable to determine whether such discrimination, practiced in all three units, has had any impact upon movement by blacks out of the city and into the counties.
The two instances in the record of private discrimination in the sale of housing, illegal since Jones v. Alfred H. Mayer Co., 392 U.S. 409, 88 S.Ct. 2186, 20 L.Ed.2d 1189 (1968), are scant evidence of state action, even assuming that state inaction in preventing such discrimination is state action within the meaning of Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161 (1948).
We think that the root causes of the concentration of blacks in the inner cities of America are simply not known and that the district court could not realistically place on the counties the responsibility for the effect that inner city decay has had on the public schools of Richmond. We are convinced that what little action, if any, the counties may seem to have taken to keep blacks out is slight indeed compared to the myriad reasons, economic, political and social, for the concentration of blacks in Richmond and does not support the conclusion that it has been invidious state action which has resulted in the racial composition of the three school districts. Indeed this record warrants no other conclusion than that the forces influencing demographic patterns in New York, Chicago, Detroit, Los Angeles, Atlanta and other metropolitan areas have operated in the same way in the Richmond metropolitan area to produce the same result. Typical of all of these cities is a growing black population in the central city and a growing white population in the surrounding suburban and rural areas. Whatever the basic causes, it has not been school assignments, and school assignments cannot reverse the trend. That there has been housing discrimination in all three units is deplorable, but a school case, like a vehicle, can carry only a limited amount of baggage. Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. at 24, 91 S.Ct. 1267, 28 L.Ed.2d 554.
IV.
To approve the consolidation of these three school districts would require us to ignore the tradition and history of the Commonwealth of Virginia with respect to its establishment and operation of *1067schools, as well as hold invalid various enactments of the Legislature of Virginia structuring Virginia’s system of free public schools. In addition, there are some practical problems involving money and finance and taxes.
The power to operate, maintain and supervise public schools in Virginia is, and has always been, within the exclusive jurisdiction of the local school boards and not within the jurisdiction of the State Board of Education. County School Board of Prince Edward County v. Griffin, 204 Va. 650, 133 S.E.2d 565 (1963). Indeed, the operation of public schools has been a matter of local option. See Griffin v. School Board of Prince Edward County, 377 U.S. 218, 84 S.Ct. 1226, 12 L.Ed.2d 256 (1964).
Section 133 of the 1902 Constitution of Virginia provided that “the supervision of the schools in each county or city shall be vested in a school board.” But school boards, per se, including a court-ordered consolidated school board, are not authorized by law to raise funds for the schools. Instead, under Virginia law, a school board is fiscally dependent upon the local governing body, e.g., county commissioners or city council, and have no authority whatever to levy taxes or appropriate funds for school purposes.
Although it is true that under Section 132 of the 1902 constitution the State Board of Education can designate two or more counties or counties and cities as a single school division, and has done so on 28 occasions, Section 133 of the constitution contemplates that evein after such “consolidation” the separate school boards of the combined units are to continue to function.7
In 1954 the General Assembly of Virginia enacted Virginia Code 22-100.1 et seq. Under these statutes a multi-unit school district with a single school board could be established, but only by the majority vote of the school board of each affected county and/or city and with the approval of the governing body of each affected unit and the approval of the State Board of Education. Such a school division has never been established in Virginia. Prior to the order entered in this case on January 10, 1972, neither the school boards of Richmond, Henrico or Chesterfield nor any of the governing bodies of these units ever requested the State Board to take such action.8
Under the new Constitution of Virginia the State Board is given power to divide the Commonwealth into school divisions subject to “such criteria and conditions as the General Assembly may prescribe. At its extra session of 1971, the General Assembly enacted into law Virginia Code § 22-30:
(1) No school division shall be composed of more than one county or city.
(2) No school division shall be composed of a county or city and any one of the following towns: Abingdon, Cape Charles, Colonial Beach, Fries, Poquoson, Saltville, or West Point.
Notwithstanding any of the above criteria and conditions, the Board of Education may, upon the request of the school boards of the counties, cities, and towns affected, concurred in by the governing bodies thereof, consolidate or otherwise alter school divisions.
Thus neither under the old constitution and statutes in effect prior to July 1, 1971, nor under the new constitution and statutes in effect after that date, could the State Board of Education, acting alone, have effected the consolidation of the school systems of Richmond, Henrico and Chesterfield into a single system under the control of a single school board.
*1068But even if we were to ignore Virginia law, as we are urged to do, there are practicalities of budgeting and finance that boggle the mind. Each of the three political subdivisions involved here has a separate tax base and a separate and distinct electorate. The school board of the consolidated district would have to look to three separate governing bodies for approval and support of school budgets. The Turner Commission in its 1967 report on raising the level of public education in Virginia concluded that consolidation of school districts in Virginia could not work under Virginia’s fiscal structure:
It would appear that the compulsory consolidation of School Boards, not accompanied by a consolidation of all functions of local government, would need to have a degree of fiscal independence not available under present statutes.
Apparently none of the numerous witnesses examined in the district court was aware of any instance in American education in which any expert in the field had ever recommended the consolidation of three separate school divisions into a single consolidated school division having three separate tax bases.
We think it fair to say that the only “educational” reason offered by the numerous school experts in support of consolidation was the egalitarian concept that it is good for children of diverse economic, racial and social background to associate together more than would be possible within the Richmond school district. The experts thought that the optimum size school district was one having a school population of from 20,000 to 50,000 pupils. When a district is too small, specialized programs tend to be eliminated, and when a school district is too large, it tends to become unwieldy and cumbersome and to lose parent participation.9 Thus the consensus was that the three separate school districts were about the right size, and the consolidated district much larger than desirable for educational and administrative purposes.
V.
By the Tenth Amendment to the Constitution of the United States it is provided that: “The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people.”
One of the powers thus reserved to the states is the power to structure their internal government. “Municipal corporations are political subdivisions of the state, created as convenient agencies for exercising such of the governmental powers of the state as may be entrusted to them. . . . The number, nature, and duration of the powers conferred upon these corporations and the territory over which they shall be exercised rests in the absolute discretion of the state.” Hunter v. Pittsburgh, 207 U.S. 161, 178, 28 S.Ct. 40, 46, 52 L.Ed. 151 (1907).
 “When a state exercises power wholly within the domain of state interest, it is insulated from federal judicial review.” Gomillion v. Lightfoot, 364 U. S. 339, 347, 81 S.Ct. 125, 130, 5 L.Ed.2d 110 (1960). The Supreme Court has always recognized “the breadth and importance of this aspect of the State’s political power,” Gomillion, supra at 342, 81 S.Ct. at 127, but “has never acknowledged that the States have power to do as they will with municipal corporations regardless of consequences.” Gomillion, supra at 344, 81 S.Ct. at 129. If the states’ near plenary power over its political subdivisions “is used as an *1069instrument for circumventing,” Gomillon, supra at 347, 81 S.Ct. at 130, the Fourteenth Amendment equal protection right of blacks to attend a unitary school system, then the Tenth Amendment is brought into conflict with the Fourteenth, and it settled that the latter will prevail. Gomillion, supra. The facts of this case do not establish, however, that state establishment and maintenance of school districts coterminous with the political subdivisions of the City of Richmond and the Counties of Chesterfield and Henrico have been intended to circumvent any federally protected right. Nor is there any evidence that the consequences of such state action impairs any federally protected right, for there is no right to racial balance within even a single school district, Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. at 24, 91 S. Ct. 1267, but only a right to attend a unitary school system.
In seeking to define the extent of a district judge’s remedial power in a school case,
it is important to remember that judicial powers may be exercised only on the basis of a constitutional violation. Remedial judicial authority does not put judges automatically in the shoes of school authorities whose powers are plenary. Judicial authority enters when local authority defaults.
School authorities are traditionally charged with broad power to formulate and implement educational policy and might well conclude, for example, that in order to prepare students to live in a pluralistic society each school should have a prescribed ratio of Negro to white students reflecting the proportion for the district as a whole. To do this as an educational policy is within the broad discretionary powers of school authorities; absent a finding of a constitutional violation, however, that would not be within the authority of a federal court.
Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 16, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971).
Because we are unable to discern any constitutional violation in the establishment and maintenance of these three school districts, nor any unconstitutional consequence of such maintenance, we hold that it was not within the district judge’s authority to order the consolidation of these three separate political subdivisions of the Commonwealth of Virginia. When it became “clear that state-imposed segregation [had] been completely removed,” Green, 391 U.S. 430, at 439, 88 S.Ct. 1689 at 1695, within the school district of the City of Richmond, as adjudged by the district court, further intervention by the district court was neither necessary nor justifiable.
As the Chief Justice said in Swann,
At some point, these school authorities and others like them should have achieved full compliance with this Court’s decision in Brown I. The systems would then be “unitary” in the sense required by our decisions in Green and Alexander.
It does not follow that the communities served by such systems will remain demographically stable, for in a growing, mobile society, few will do so. Neither school authorities nor district courts are constitutionally required to make year-by-year adjustments of the racial composition of student bodies once the affirmative duty to desegregate has been accomplished and racial discrimination through official action is eliminated from the system.... in the absence of a showing that either the school authorities or some other agency of the State has deliberately attempted to fix or alter demographic patterns to affect the racial composition of the schools, further intervention by a district court should not be necessary.
Swann, 402 U.S. at 31-32, 91 S.Ct. at 1283.
In devising remedies in school cases it is difficult to know “how far a court can go, but it must be recognized *1070that there are limits. Swann, 402 U.S. at 28, 91 S.Ct. at 1282. In Spencer v. Kugler, 326 F.Supp. 1235 (D.N.J. 1971), aff’d mem. 404 U.S. 1027, 92 S.Ct. 707, 30 L.Ed.2d 723 (1972), black plaintiffs sought to compel the joinder of separate school districts within the State of New Jersey for the purpose of achieving racial balance and preventing de facto segregation. The three-judge court held de facto segregation, defined as racial imbalance that exists through no discriminatory action of state authorities, to be beyond the ambit of the Fourteenth Amendment. On appeal the decision was affirmed without opinion by a nearly unanimous United States Supreme Court. We think Spencer v. Kugler, supra, is indistinguishable and controls decision in this case.
Because we think the last vestiges of state-imposed segregation have been wiped out in the public schools of the City of Richmond and the Counties of Henrico and Chesterfield and unitary school systems achieved, and because it is not established that the racial composition of the schools in the City of Richmond and the counties is the result of invidious state action, we conclude there is no constitutional violation and that, therefore, the district judge exceeded his power of intervention.
Reversed.
APPENDIX A
RESOLUTIONS OF THE SCHOOL BOARD OF CHESTERFIELD COUNTY UNDER ORDER OF U. S. DISTRICT COURT OF JANUARY 10, 1972
Be it resolved by the School Board of Chesterfield County that:
1. Whereas, on January 10, 1972, the United States District Court for the Eastern District of Virginia, Richmond Division,, did enter its Final Order in the case of Bradley v. School Board of the City of Richmond, et als, in which suit this Board was joined as a defendant, and
4. Whereas, it is the judgment of this Board that the best interest of the education of the children of Chesterfield County, and indeed, of the children of the City of Richmond and of Henrico County, will be promoted by maintaining Chesterfield as an independent division and system; and
5. Whereas, it is the judgment of this Board that, under no circumstances should a request under Section 22-30 be made for consolidation of the three separate divisions as required by the Order of January 10, 1972, until an agreement has been reached between the three separate political sub-divisions upon the value of the school property required to be transferred by each to the school board for the consolidated division and until payments required to equalize the value of property conveyed by each have been agreed upon among the City and the Counties based upon the value of the property conveyed by each and the anticipated school enrollment from each County and the City, and upon some other fair basis; and
6. Whereas, it is further the judgment of this Board that under no circumstances should a request be made as required by the Order of January 10, 1972, for consolidation of the separate school divisions of the Counties of Chesterfield and Henrico and the City of Richmond until the amount of the outstanding bonded indebtedness for school construction of each of the Counties and the City has been determined and agreement reached for the equitable distribution of the entire tax burden of the consolidated division among the two Counties and the City of Richmond based upon the anticipated enrollment of each in the schools of the consolidated division, or upon some other fair basis.
7. Whereas, if the members of this Board remained free to vote in accord with their independent and collective judgment and will, they would unanimously refuse to request the State Board of Education to create a single division to be composed of the Counties of *1071Chesterfield and Henrico and the City of Richmond; and
9. Whereas, our attorney aforesaid has advised us that the Order of January 10, 1972, mandatorily directs that we cast our vote in favor of a “request” that the State Board of Education create a single division composed of the Counties of Chesterfield and Henrico and the City of Richmond on or before 30 days from January 10, 1972, under pain of punishment for contempt by fine or imprisonment should we fail to do so.
10. Now, therefore, acting under the duress, coercion, and compulsion of the penalties consequent upon doing otherwise, and acting contrary to our individual and collective judgment and wills, and under the compulsion of the Order aforesaid, we do adopt and vote for the following:
11. [T]hat we request the State Board of Education to create a single school division to be composed of the Counties of Chesterfield and Henrico and the City of Richmond; this request is, however, expressly limited to such period of time, only, as said Order shall not be stayed or reversed by order of the Court of Appeals for the Fourth Circuit or of the Supreme Court of the United States. .

. The history of this litigation unfolds in Bradley v. School Board of the City of Richmond, 317 F.2d 429 (4th Cir. 1963); 345 F.2d 310 (4th Cir. 1965), rev’d and remanded, 382 U.S. 103, 86 S.Ct. 224, 15 L.Ed.2d 187 (1965). After four years under a consent decree, the subsequent litigation in the district court is found in Bradley v. School Board of the City of Richmond, 51 F.R.D. 139 (E.D.Va.1970); 317 F.Supp. 555 (E.D.Va.1970); 324 F. Supp. 396 (E.D.Va.1971); 324 F.Supp. 439 (E.D.Va.1971); 324 F.Supp. 456 (E. D.Va.1971); and 325 F.Supp. 828 (E.D. Va.1971). The opinion of the district court which is the subject of this appeal is Bradley v. School Board of the City of Richmond, D.C., 338 F.Supp. 67, (E.D. Va.1972), hereinafter referred to as Bradley.


. This is not a bussing case. That remedy, approved in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971), has been utilized in Richmond and is not challenged on appeal.


. “The term ‘viable racial mix’ was defined by Dr. Little as ‘It is a racial mix that is well enough established that it will continue to prosper. It will be a desirable, reasonable mix for educational purposes. . . .’” Bradley, at 186, n. 22.


. In apparently adopting Dr. Pettigrew’s viable racial mix theory, the district court rejected the testimony of another expert that the idea of a viable racial mix in which blacks must be in the minority in order to have a good education is a racist proposal. Dr. Hooker thought that the consolidation of schools in the Richmond area would “disenfranchise” black residents by preventing them from achieving control of the school system and would in time be resented by black citizens as paternalistic and patronizing. The position of one of the amici, the Congress of Racial Equality, is similar to that expressed by Dr. Hooker.


. The author of this opinion is not unsympathetic with the district judge’s hav*1064ing accepted the Pettigrew theory of “viable racial mix.” In Brunson v. Board of Trustees of School District No. 1 of Clarendon County, South Carolina, 429 F.2d 820 (1970), I wrote favorably of such an approach because of my dismay that white fleeing had actually occurred and would unquestionably continue until there were neither black schools nor white schools, but just black schools only. But in that case there was an extreme preponderance of blacks not present in the Richmond school district. Even so, I acknowledge doubt about my approach in that case and an increasing respect for the viewpoint of Judges Sobeloff and Winter expressed in opposition. Brunson, supra at 823.


. The district court’s concern with viable racial mix has been partly alleviated by this annexation, which has now been approved by this court. Holt v. City of Richmond, 459 F.2d 1093 (4th Cir. 1972).


. “There shall be appointed by the school board or boards of each school division, one division superintendent of schools . ” Constitution of Virginia § 133 (1902).


. Under coercion of the district court, the School Board of Chesterfield County, on February 5, 1972, adopted a resolution set out in part as Appendix A.


. Dr. Thomas O. Little, expert witness for plaintiff and associate superintendent of the Richmond schools, conceded that:
You also reach a point, and I don’t know exactly what that point is, some 50, 60, 70 thousand students, whereby
it becomes unwieldy for certain types of operations, particularly your curriculum, your involvement and neighborhood input into the operation of your schools.